Citation Nr: 0033843	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
October 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May and September 1997 rating decisions from 
the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

Review of the record reveals conflicting evidence with 
respect to the severity of the veteran's PTSD.  

VA outpatient progress notes document only mild depression 
and anxiety in September 1995.  Subsequent progress notes 
documented with relative consistency that the veteran was 
feeling better.  In February 1996 he reported only 
occasional, mild depression.  

In April 1996, the veteran was noted as reporting that he was 
going to sporting events, and enjoyed performing other 
activities such as walking, driving, and listening to music.  

In June 1996 the veteran reported that he was keeping 
occupied by doing yard work, attending to his mother's flower 
and vegetable garden, visiting with friends, or working on 
his car.  In August 1996 he reported that he was sleeping 
fairly well and was able to cope with his symptoms.  In 
October 1996 he reported that he was getting along tolerably 
well with his mother.  

During the November 2000 hearing, the veteran testified that 
he enjoyed photography as a hobby and indicated that he would 
occasionally get involved with athletics or sports.  
Transcript, p. 5.  

When asked how he spent a typical day, the veteran reported 
that he would get up like it was a normal work day and that 
he would do some voluntary work at the Valley West Hospital, 
and that he would garden and perform other yard work around 
the house.  Tr., p. 6.  

When asked about his relationships, the veteran testified to 
having friends, and indicated that he had been making more 
friends over the last couple years when taking part in 
activities such as going out shopping, taking in a basketball 
game, or going to the beach.  Tr., p. 7.  

On the other hand, VA examination in April 1997 found that 
the veteran's symptoms of PTSD resulted in a severe 
impairment of his relationships and work history.  On 
examination in October 1999 the examiner appeared to find 
that the veteran was unemployable due to his PTSD.  

Nevertheless, the October 1999 examiner's conclusion of 
unemployability appears to be internally inconsistent with 
his other finding that the PTSD merely impaired his social 
and occupational functioning and that the Global Assessment 
of Functioning (GAF) was found to be 54.  

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  A GAF of 51 to 60 indicates only 
"moderate difficulty in social, occupational, or school 
functioning."  See Carpenter v. Brown, 8 Vet App 240 (1995).  
Thus, the examiner's finding of impaired employment and a GAF 
of 54 appears to be in conflict with his finding of 
unemployability.  This discrepancy was not sufficiently 
explained by the examiner.  

In addition, it appears that neither the April 1997 nor the 
October 1999 examiners reviewed the claims folder prior to 
their examination of the veteran.  

In light of the above, the Board concludes that a remand for 
a VA examination is necessary because the conclusions of the 
examiners are not explained by the examiners, and it appears 
that they did not review the claims file prior to conducting 
their examinations.  Finally, the October 1999 examination is 
inadequate for rating purposes because the findings made in 
that report appear to contradict each other, and such a 
contradiction was not adequately explained by the examiner.  
See 38 C.F.R. § 4.2.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

If, on remand, the RO determines that the veteran does not 
warrant a rating in excess of 50 percent for PTSD, the RO 
should determine whether submission of this case to the 
Director, Compensation and Pension Service, for extra-
schedular consideration pursuant to 38 C.F.R. § 4.16(b) is 
warranted.  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If, pursuant to the above request, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  

3.  Following the above, the veteran 
should be examined by a VA psychiatrist 
to determine the level of impairment 
caused by the PTSD.  

The claims file, a separate copy of this 
remand, and the criteria for rating 
mental disorders, must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies, 
including psychological studies, should 
be accomplished.

It is again stressed that the examiner 
must review the claims folder and certify 
that the veteran's medical history has 
been reviewed in this case.  

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected PTSD and 
offer an opinion as to how, and to what 
extent, the symptoms or manifestations 
affect the veteran's reliability, 
flexibility, and efficiency, and his 
social and industrial adaptability, in 
general.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings as well as 
the veteran's psychiatric history as 
documented in the claims file.  

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment from PTSD.  The 
examiner should include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of PTSD is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  

The examiner must be requested to express 
an opinion as to the impact of the PTSD 
on the veteran's ability to obtain and 
retain substantially gainful employment.  
Any opinions expressed must be 
accompanied by a complete rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may result in a denial of 
his claims.  

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 
1 Vet. App. 566 (1991).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an evaluation in 
excess of 50 percent for PTSD, and 
entitlement to a TDIU evaluation.  In 
this regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, and 4.16, as warranted.  

In particular, if it is determined that a 
rating in excess of 50 percent is not 
warranted for PTSD, the RO should 
determine whether the case needs to be 
submitted to the Director, Compensation 
and Pension Service, for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 4.16(b).  The RO's decision and 
rationale on this matter should be noted 
in its rating determination.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


